Title: To Thomas Jefferson from Dominic A. Hall, 23 January 1807
From: Hall, Dominic A.
To: Jefferson, Thomas


                        
                            Sir
                            
                            New-Orleans 23. Jan: ’07.
                        
                        Judge Mathews of this territory being desirous to change his situation from the bench of the Superior Court
                            of this territory for that of the Missisippi is anxious that his wish should be communicated to you. He understands that a
                            seat on that bench is now vacant. I take the liberty, Sir, to state to you, that the Judge since his arrival here has
                            given general satisfaction. He possesses talents and learning—his Knowledge of the civil law would render him a very
                            useful officer in the Missisippi territory where many of their titles and contracts depend on that system. Permit me to
                            add that Mr. Mathews is a man of the strictest integrity. 
                  I am with the greatest respect and consideration, Sir, Your most
                            obedient Servant
                        
                            Dom: A: Hall
                            
                        
                    